DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed on 10/19/2022 with respect to claim 24 have been fully considered but they are not persuasive. 
Regarding independent claim 24, applicant submits the following argument: 

    PNG
    media_image1.png
    354
    586
    media_image1.png
    Greyscale


In response, the examiner understands applicant’s argument, but respectfully disagrees. As disclosed in paragraphs [0003-0005], the field of the invention of Wang et al. is related to a molding process which allows the supporter of the camera module to be integrally formed on the circuit board, in order to effectively reduce the size of the camera module. Specifically, Wang et al. discloses in paragraph [0488] that the electronic components 26A is covered by the molded body 232A to prevent interfering with the adjacent electronic components 26A, such that the distance between two adjacent components 26A can be further reduced. Moreover, the electronic components 26A and the photosensitive element 21A are isolated by the material of the molded body 232A, so that the distance between the photosensitive element 21A and the electronic components 26A can remain short. As a result, the two photosensitive elements 21A can be close to each other such that they have an almost same optical perspective. Furthermore, paragraph [0620] of Wang et al. discloses the integral encapsulating support structure formed by the molding process of the array camera module “can not only insulate the resistance-capacitance component 90E from the photosensitive element 21E, but also overlap the integral encapsulating support structure 400E with the resistance-capacitance components 90E to save space that results in further reduction of the height size, length size and width size of the camera module”. In other words, the footprint of the array camera module is reduced. 
Therefore, Wang et al. discloses the molding compound providing “a reduced x-y footprint of the imaging module that includes the first image sensor placed adjacent to the second image sensor such that the first image sensor and the second image sensor have an almost same optical perspective”.

Claim Objections
Claim 27 is objected to because of the following informalities:  Claim 27 recites “the depth pixel information provided by the first image sensor maps to RGB pixel information provided by the first image sensor”. It should be changed to “the depth pixel information provided by the second image sensor maps to RGB pixel information provided by the first image sensor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0165019 A1) in view of Wei (CN 108010887 A1, cited by applicant, English translation attached) and Chen et al. (US 2019/0393254 A1).

As to claim 20, Wang et al. discloses a camera module (Figs.8 and 15-23: dual lens camera module) comprising:
a printed circuit board (Figs.8 and 15-23: circuit board 22 (22A));
a first image sensor (Figs.8 and 15-23: the photosensitive element 21 (21A) on the left);
a lens assembly (Figs.8 and 21-23: optical lens 10 (10A) on the left) configured to focus image light to the first image sensor ([0368]: “Light reflected by an object enters the inside of the camera module from the optical lens 10 to be received and photoelectrically converted by the photosensitive element 21 subsequently, for obtaining an image about the object”); 
a second image sensor (Figs.8 and 15-23: the photosensitive element 21 (21A) on the right) disposed adjacent to the first image sensor on the printed circuit board (As shown in Figs.8 and 15-23, two image sensors are disposed adjacent to each other);
one or more wire bonds (Figs.8 and 19-22: wires 24 or 24A) disposed to electrically connect the second image sensor to the printed circuit board ([0369]); and
a molding compound (Figs.8 and 19-22: molded body 232 (232A)) disposed around and on an outside of the first image sensor and disposed around and on an outside of the second image sensor (See Figs.8 and 19-22: the molded body 232 (232A) is disposed around the sides of the left photosensitive element 21 (21A) and the sides of the right photosensitive element 21 (21A)) to:
encapsulate the one or more wire bonds (As shown in Figs.8 and 19-22, the wires 24/24A are covered by molded body 232/232A), wherein the molding compound forms a contiguous layer between the first image sensor and the second image sensor to shield the ambient light from both the first image sensor and the second image sensor (As shown in Fig. 19, the molded body 232 forms a contiguous layer between the two photosensitive elements 21 (21A)).
Wang et al. fails to disclose a solder ball grid array electrically coupling the first image sensor to the printed circuit board; the molding compound surrounds the solder ball grid array,
wherein the molding compound shields ambient light from becoming incident onto the first image sensor and the second image sensor.
However, Wei teaches a solder ball grid array electrically coupling the image sensor to the printed circuit board (Figs.4-5: solderable materials 14; [0005]: “The photosensitive chip is added with packaging glass and bottom solder balls on the bare chip, and is connected to the circuit board through the bottom solder balls”); the molding compound surrounds the solder ball grid array (See Fig.10, the double plastic mold 61 surrounds the solderable materials 14).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. with the teaching of Wei to use a solder ball grid array electrically coupling the image sensor to the printed circuit board; the molding compound surrounds the solder ball grid array, so as to provide high interconnection density, make assembly more efficient, and offer better electrical conductivity due to shorter path between the image sensor and the circuit board.
The combination of Wang et al. and Wei fails to disclose wherein the molding compound shields ambient light from becoming incident onto the first image sensor and the second image sensor.
However, Chen et al. teaches the molding compound (Fig.11: package portion 50 corresponds to the molding compound in the claim.  [0042]: the package portion 50 is formed by molding process) shields ambient light from becoming incident onto the first image sensor and the second image sensor ([0028]: “The package portion 50 has complete opacity”, such that it prevents ambient light from entering the chip package from the side). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang et al. and Wei with the teaching of Chen et al. to have opaque molding compound such that it shield ambient light from becoming incident onto the first image sensor and the second image sensor, so as to prevent light from entering the chip package from the sides, thereby preventing ghosting effects and improving image quality.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0165019 A1) in view of Wei (CN 108010887 A1, cited by applicant, English translation attached) and Chen et al. (US 2019/0393254 A1) as applied to claim 20 above, and further in view of Guo et al. (US 2018/0046874 A1).

As to claim 23, Wang et al. in view of Wei and Chen et al. discloses the camera module of claim 20, but fails to disclose one of the first image sensor and the second image sensor is configured to capture visible light images and the other of the first image sensor and the second image sensor is configured to capture infrared images.
However, Guo et al. teaches one of the first image sensor and the second image sensor is configured to capture visible light images and the other of the first image sensor and the second image sensor is configured to capture infrared images (Fig.4A; [0081]: camera system 400 includes RGB camera 402 and IR camera 404).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang et al., Wei and Chen et al. with the teaching of Guo et al. to have one of the first image sensor and the second image sensor configured to capture visible light images and the other of the first image sensor and the second image sensor configured to capture infrared images, so as to resolve the objects’ details and edges, and overcome a potential low-texture-information problem ([0088]), thereby improving the image quality.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0165019 A1) in view of Wei (CN 108010887 A1, cited by applicant, English translation attached) and Chen et al. (US 2019/0393254 A1) as applied to claim 20 above, and further in view of Wu et al. (US 2021/0118860 A1).

	As to claim 29, Wang et al. in view of Wei and Chen et al. discloses the camera module of claim 20, but fails to disclose wherein the molding compound is an epoxy molding compound (EMC).
	However, Wu et al. teaches the molding compound is an epoxy molding compound (EMC) (Figs.1E and 1F; [0024]: the material of the encapsulant 140 may include an epoxy molding compound).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang et al., Wei and Chen et al. with the teaching of Wu et al. to use epoxy molding compound (EMC) as the molding compound, since epoxy molding compound is durable and has very low thermal expansion, and the molding process is quick and easy.

Claim(s) 24 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0165019 A1) in view of Guo et al. (US 2018/0046874 A1) and Chen et al. (US 2019/0393254 A1).

As to claim 24, Wang et al. discloses an imaging module (Figs.8 and 15-23: dual lens camera module), comprising:
a printed circuit board (Figs.8 and 15-23: circuit board 22 (22A));
a first image sensor (Figs.8 and 15-23: the photosensitive element 21 (21A) on the left) electrically coupled to the printed circuit board (Figs.8 and 15-23; [0445]: “Each of the wires 24A respectively has a chip-connecting end 241A and a circuit-connecting end 242A, wherein each of the wires 24A is extended in a curved manner between the chip-connecting end 241A and the circuit-connecting end 242A”), wherein the first image sensor is configured camera to capture visible light images ([0454]: “the filter member 40A can filter stray light reflected by the object from the optical lens 10A into the interior of the camera module, such as an infrared light”. As a result, the light received by the sensor includes visible light);
a first lens assembly (Figs.8 and 21-23: optical lens 10 (10A) on the left) configured to focus visible light to the first image sensor ([0454]: the stray light passing through the optical lens includes visible light);
a second image sensor (Figs.8 and 15-23: the photosensitive element 21 (21A) on the right) disposed adjacent to the first image sensor (Figs.8 and 21-22: the two cameras are disposed adjacent to each other) and electrically coupled to the printed circuit board (Figs.8 and 15-23; [0445]: “Each of the wires 24A respectively has a chip-connecting end 241A and a circuit-connecting end 242A, wherein each of the wires 24A is extended in a curved manner between the chip-connecting end 241A and the circuit-connecting end 242A”);
a second lens assembly (Figs.8 and 21-23: optical lens 10 (10A) on the right) configured to focus infrared light to the second image sensor ([0454]: the stray light passing through the optical lens includes infrared light); and
a molding compound (Figs.8 and 19-22: molded body 232 (232A)) disposed around and on an outside of the first image sensor and disposed around and on an outside of the second image sensor (See Figs.8 and 19-22: the molded body 232 (232A) is disposed around the sides of the left photosensitive element 21 (21A) and the sides of the right photosensitive element 21 (21A)), and wherein the molding compound forms a contiguous layer between the first image sensor and the second image sensor (As shown in Fig. 19, the molded body 232 forms a contiguous layer between the two photosensitive elements 21 (21A)) to provide a reduced x-y footprint of the imaging module ([0620]: “the integral encapsulating support structure 400E can not only insulate the resistance-capacitance component 90E from the photosensitive element 21E, but also overlap the integral encapsulating support structure 400E with the resistance-capacitance components 90E to save space that results in further reduction of the height size, length size and width size of the camera module”) that includes the first image sensor placed adjacent to the second image sensor (As shown in Figs.8 and 21-22, the two cameras are disposed adjacent to each other) such that the first image sensor and the second image sensor have an almost same optical perspective ([0488]: due to the isolating property of the molding material, the distance between the adjacent electronic components and the distance between the photosensitive element and the electronic components can be reduced. Thus, the two cameras can be placed close to each other. This can also be seen in Figs. 8 and 21-22; the two camera are placed directly adjacent to each other. As a result, their optical perspectives are almost the same).

Wang et al. fails to disclose the first image sensor is configured as a red-green-blue (RGB) camera; the second image sensor is configured as a depth camera to generate depth pixel information; wherein the molding compound shields ambient light from becoming incident onto the first image sensor and the second image sensor.
However, Guo et al. teaches the first image sensor is configured as a red-green-blue (RGB) camera (Fig.4A; [0081]: camera system 400 includes RGB camera 402 and IR camera 404. The RGB camera 402 corresponds to the claimed first image sensor); the second image sensor is configured as a depth camera to generate depth pixel information ([0081]: “while a combination of IR camera 404 and IR illuminator 406 can be used to create a depth map of an object being imaged”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. with the teaching of Guo et al. to have the first image sensor configured as a red-green-blue (RGB) camera, and second image sensor configured as a depth camera to generate depth pixel information, so as to resolve the objects’ details and edges, and overcome a potential low-texture-information problem ([0088]), thereby improving the image quality.
The combination of Wang et al. and Guo et al. fails to disclose the molding compound shields ambient light from becoming incident onto the first image sensor and the second image sensor.
However, Chen et al. teaches the molding compound (Fig.11: package portion 50 corresponds to the molding compound in the claim.  [0042]: the package portion 50 is formed by molding process) shields ambient light from becoming incident onto the first image sensor and the second image sensor ([0028]: “The package portion 50 has complete opacity”, such that it prevents ambient light from entering the chip package from the side). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang et al. and Guo et al. with the teaching of Chen et al. to have opaque molding compound such that it shield ambient light from becoming incident onto the first image sensor and the second image sensor, so as to prevent light from entering the chip package from the sides, thereby preventing ghosting effects and improving image quality.

As to claim 27, Wang et al. in view of Guo et al. and Chen et al. discloses the imaging module of claim 24, wherein the depth pixel information provided by the first image sensor maps to RGB pixel information provided by the first image sensor (Guo et al.: [0078]: “the depth map of an object can be used to create 3D point clouds that represent the object; the RGB data of an object, as captured by the RGB camera, can then be mapped to the 3D point cloud”).

As to claim 28, Wang et al. in view of Guo et al. and Chen et al. discloses the imaging module of claim 24, further comprising:
a first filter layer (Wang et al.: Figs.20-22: the filter member 40A on the left) disposed on an optical path of the first image sensor to transmit visible light and to block infrared light (Wang et al.: [0456]: the filter member 40A can be infrared cutoff filter); and
a second filter layer (Wang et al.: Figs.20-22: the filter member 40A on the right) disposed on an optical path of the second image sensor to transmit infrared light and to block visible light (in the above  combination of Wang et al. and Guo et al., the filter on the optical path of the second image sensor would transmit only infrared light and block visible light, in order to generate IR image data).

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0165019 A1) in view of Guo et al. (US 2018/0046874 A1) and Chen et al. (US 2019/0393254 A1) as applied to claim 20 above, and further in view of Wu et al. (US 2021/0118860 A1).

	As to claim 30, Wang et al. in view of Guo et al. and Chen et al. discloses the imaging module of claim 20, but fails to disclose wherein the molding compound is an epoxy molding compound (EMC).
	However, Wu et al. teaches the molding compound is an epoxy molding compound (EMC) (Figs.1E and 1F; [0024]: the material of the encapsulant 140 may include an epoxy molding compound).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang et al., Guo et al. and Chen et al. with the teaching of Wu et al. to use epoxy molding compound (EMC) as the molding compound, since epoxy molding compound is durable and has very low thermal expansion, and the molding process is quick and easy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696 

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696